Case 1:18-cv-00690-WES-PAS Document 30 Filed 06/22/20 Page 1 of 18 PageID #: 643




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND


 RAYMOND C. BRADBURY and
 HEATHER A. BRADBURY,

                Plaintiffs,
                                                       C.A. No. 1:18-cv-00690-WES-PAS
 v.

 DEUTSCHE BANK NATIONAL TRUST
 COMPANY, as Trustee for GSAMP TRUST
 2005-WMC1; and OCWEN LOAN SERVICING,
 LLC,

                Defendants.


      DEFENDANTS’ RESPONSE TO PLAINTIFFS’ OBJECTION TO RECOMMENDED
                         DISMISSAL OF THIS CASE

                                       I. INTRODUCTION

         Plaintiffs, Raymond C. Bradbury and Heather A. Bradbury (“Plaintiffs”), present 50

 pages of theories, claims and assertions, and over 90 pages of exhibits, to challenge the Report

 and Recommendation to dismiss this case while at the same time disregarding undisputed facts

 critical to disposition. These undisputed facts include: (1) that Plaintiffs granted their mortgage

 lender the right to foreclose under the Statutory Power of Sale on execution of the Mortgage; (2)

 that Plaintiffs were issued a Notice of Default, which matched the required disclosures of

 Mortgage Paragraph 22; and (3) that Plaintiffs defaulted on the mortgage loan prior to filing for

 bankruptcy protection in 2012 and never again cured that default. Magistrate Judge Sullivan

 applied these and other facts to correctly determine that Plaintiffs have failed to establish any

 grounds to pursue a wrongful foreclosure claims under causes of action for breach of contract,

 for violation of the Truth In Lending Act, or for violation the Fair Debt Collection Practices Act.

 In further pursuit of dismissal of this case, Defendants Deutsche Bank National Trust Company,


                                                                                   1016248\305876838.v1
Case 1:18-cv-00690-WES-PAS Document 30 Filed 06/22/20 Page 2 of 18 PageID #: 644




 as Trustee for GSAMP Trust 2006-WMC1 (“DBNTC, as Trustee”) and Ocwen Loan Servicing

 (“Ocwen”) (collectively, “Defendants”) submit the following response to Plaintiffs’ Objection to

 the Report and Recommendation.

                                    II. LEGAL ARGUMENT

        A.      Woel v. Christiana Trust does not Contradict the Report and
                Recommendation to Dismiss Plaintiffs’ Challenge to the Notice of Default.

        In Woel v. Christiana Trust, as Trustee, SU-2018-347, 2020 R.I. LEXIS 40 at *13-15

 (R.I. June 2, 2020), the Rhode Island Supreme Court adopted the Rhode Island Federal Court’s

 decision in Martins v. Federal Housing Finance Agency, 214 F.Supp. 3d 163 (D.R.I. 2016),

 which requires a mortgage lender’s strict compliance with the notice requirements in a mortgage.

 Applying Martins, the Rhode Island Supreme Court concluded that the Woel Notice of Default

 failed to strictly comply with Paragraph 22 of the mortgage because the notice did not inform the

 borrower that he had the right to reinstate the mortgage after acceleration. Id. at *7*8, *19-*20.

 The Woel Court’s analysis largely mirrored the Martins Court’s analysis employed to require

 strict compliance. According to the Rhode Island Supreme Court’s decision in Woel: (1) as a

 matter of contract law in the State of Rhode Island, strict compliance with Paragraph 22

 disclosures is a condition precedent to acceleration and a valid foreclosure sale; (2) strict

 compliance with notice requirements is especially important given that Rhode Island is a

 nonjudicial foreclosure state; (3) strict compliance with notice requirements prevents mortgagees

 from accelerating and foreclosing without first providing a notice of default that adequately

 informs the mortgagor of his or her rights under the mortgage contract; and (4) strict compliance

 is essential to ensuring that mortgagors are fully informed of their rights and will not be misled

 by a default notice provided by a mortgagee. Id. at *14-*15.




                                                 2
                                                                                   1016248\305876838.v1
Case 1:18-cv-00690-WES-PAS Document 30 Filed 06/22/20 Page 3 of 18 PageID #: 645




            Plaintiffs mischaracterize the outcome and import of Woel to argue error in the

 Magistrate’s recommendation to dismiss Plaintiffs’ Breach of Contract Claim in Count I. To

 challenge the amount owed in Defendants’ April 30, 2018 Notice of Default, Plaintiffs claim that

 the Woel Court “noted that expenses charged to the mortgage loan account are not the proper

 subject of a Default Notice, pursuant to Paragraph 22.” (Objection to Report and

 Recommendations (“Objection”) ECF No. 29-1 at p. 14.) The Rhode Island Supreme Court did

 not reach any such holding much less provide such a notation. Instead, Plaintiffs mischaracterize

 a portion of the Rhode Island Supreme Court’s decision, which compared Paragraphs 19 and 22

 on review of defendants’ argument that the Notice of Default’s language “You have the right to

 cure the default after acceleration” satisfied the mandatory notice of the right to reinstate after

 acceleration. Woel, 2020 R.I. LEXIS 40 at *16-17. The Woel Court’s explanation of all payments

 a borrower is required to make to reinstate, including payment of “expenses incurred to enforce

 the security instrument, including, for example, reasonable attorneys’ fees and property

 inspection and valuation fees” cannot be interpreted to Plaintiffs’ conclusion that only principal

 and interest due on the note and are appropriate subjects of a Notice of Default. Such an

 interpretation would deny a mortgagee’s contractual right to collect funds advanced out of

 escrow (to pay taxes and insurance), late fees assessed on the account when the Plaintiffs missed

 their monthly payment, and fees and expenses charged to the account and recoverable under the

 clear and express terms of the mortgage contract. (Mortgage, ECF No. 1-1 at pp. 7-8 (Protection

 of Lender’s Interest) and p. 10 (Loan Charges). 1)

            Plaintiffs also suggest that the Woel Court’s review of the date to cure requirement

 somehow demonstrates that Defendants’ April 30, 2018 Notice of Default did not provide a



 1
     A copy of the Mortgage was originally attached to Plaintiffs’ Complaint and is attached to this filing as Exhibit A.

                                                              3
                                                                                                       1016248\305876838.v1
Case 1:18-cv-00690-WES-PAS Document 30 Filed 06/22/20 Page 4 of 18 PageID #: 646




 specific date by which default must be cured. Contrary to Plaintiffs’ analysis, there is no dispute

 in this case that the Notice of Default provided the following deadline to cure:

         In order to cure the default, payment for the entire total amount past due, plus any
         amount(s) becoming due in the interim, must be received on or before
         06/06/2018, at the address listed on page four of this notice.

 (Notice of Default, ECF No. 1-4 at p. 3. 2) As they have done so throughout the course of this

 case, Plaintiffs maintain that there was no date specified because they believe that the “on or

 before” language included every date from receipt of the letter up to June 6 of 2018. (Objection,

 ECF No. 29-1 at p. 6.)

         Plaintiffs’ argument is nonsensical regardless of whether this Court applies the analysis

 and holdings of Woel or Martins. In Martins, 214 F.Supp. 3d at 169-70, the Rhode Island Federal

 Court concluded that both notices of default did not strictly comply with Paragraph 22 of the

 mortgage because neither “stated with specificity the last day by which Ms. Martins was required

 to pay in order to avoid foreclosure and sale of the Property.” Martins emphasized the necessity

 of providing a specific date to cure with the understanding that this was the “last day” by which a

 borrower could pay to avoid foreclosure. Id. The Woel decision does not expand the strict

 compliance requirements from Martins; the same requirement remains that a notice of default

 provide a specific date as opposed to the number of days from delivery. 2020 R.I. LEXIS 40 at

 *15-16. Hedco, LTD. v. Blanchette, 763 A.2d 639, 642-43 (R.I. 2000), another decision upon

 which Plaintiffs also cite in an attempt to support their claim, similarly required that an evicting

 landlord provide an actual date, as opposed to a demand to quit “within ten (10) days of the date

 that this Notice was mailed to you.” Unlike Martins or Hedco, where no date was provided at all,

 here Plaintiffs believe no date was provided because the Defendants demanded cure on or before


 2
  A copy of the Notice of Default was originally attached to Plaintiffs’ Complaint and is attached to this filing as
 Exhibit B.

                                                         4
                                                                                                 1016248\305876838.v1
Case 1:18-cv-00690-WES-PAS Document 30 Filed 06/22/20 Page 5 of 18 PageID #: 647




 a specified date of June 6, 2018. Applying Martins, June 6, 2018 was the last day Plaintiffs could

 have cured the default to avoid foreclosure. Moreover, the “on or before” language recognizes

 the specific disclosure required under mortgage Paragraph 22(d): “that failure to cure the default

 on or before the date specified in the notice may result in acceleration of the sums secured….”

 (Mortgage, ECF No. 1-1 at p. 12.) Rhode Island law and the express terms of the Mortgage reject

 Plaintiffs’ specified date theory.

        A comparison of the disclosures Defendants provided to Plaintiffs in the April 30, 2018

 Notice of Default with Paragraph 22 of the Mortgage demonstrates strict compliance. Paragraph

 22 of the Mortgage required the Lender to provide notice that specified:

        (a) the default; (b) the action required to cure the default; (c) a date, not less than
        30 days from the date the notice is given to Borrower, by which the default the
        default must be cured; and (d) that failure to cure the default on or before the date
        specified in the notice may result in acceleration of the sums secured by this
        Security Instrument and sale of the Property. The notice shall further inform
        Borrower of the right to reinstate after acceleration and the right to bring a court
        action to assert the non-existence of a default or any other defense of Borrower to
        acceleration and sale.

 (Mortgage, ECF No. 1-1 at p. 12.) The April 30, 2018 Notice of Default provided the following

 disclosures: (a) “Mortgage payments on the above referenced account are past due, which has

 caused a default under the terms of the Mortgage Deed of Trust;” (b) “In order to cure the

 default, payment for the entire total amount past due, plus any amount(s) becoming due in the

 interim, must be received on or before 06/06/2018 at the address listed on page four of this

 notice;” (c) “Failure to cure the default on or before the date specified in the notice may result in

 acceleration of the sums secured by the Security Instrument and sale of the Property;” and (d) “A

 customer has the right to reinstate the account after acceleration and the right to bring a court

 action to assert the non-existence of a default or any other defense to acceleration and sale.”

 (Notice of Default, ECF No. 1-4 at p. 3.) The disclosures issued to Plaintiffs in the Notice of


                                                  5
                                                                                      1016248\305876838.v1
Case 1:18-cv-00690-WES-PAS Document 30 Filed 06/22/20 Page 6 of 18 PageID #: 648




 Default match the required disclosures under Paragraph 22 of the Mortgage. Magistrate Judge

 Sullivan correctly concluded that the Notice of Default is not tainted by the deficiency

 condemned in Martins, 214 F.Supp.3d at 169-70. Woel only bolsters the Report and

 Recommendation issued in this case particularly where the Rhode Island Supreme Court has

 effectively adopted the decision and analysis in Martins.

        B.      Plaintiffs’ Remaining Challenges to the Defendants’ Strict Compliance with
                Paragraph 22 Fail as a Matter of Law.

        Plaintiffs read a variety of conditions into the disclosures required in Defendants’ Notice

 of Default that simply do not apply. Plaintiffs allege non-compliance on grounds that the

 Defendants demanded payment by certified funds in order to cure the default. (Objection, ECF

 No. 29-1 at pp. 17-18.) According to Plaintiffs, the Defendants were prohibited from demanding

 certified funds because their interpretation of Woel renders the demand of certified funds only

 available for reinstatement after acceleration under Paragraph 19 of the Mortgage. (Id. at 17.)

 Plaintiffs also cite to Paragraph 5 of the Mortgage to argue that the Defendants were only

 allowed to demand certified funds in the event Plaintiffs delivered a check that was returned for

 insufficient funds. (Id. at 17-18.) Plaintiffs complain that the demand for certified funds was

 somehow misleading. The Defendants’ demand that Plaintiffs cure the default by certified funds

 conforms to the disclosure requirements of Paragraph 22 because that paragraph requires the

 mortgagee to provide the borrowers notice of the “action that is required to cure the default.”

 (Mortgage ECF No. 1-1, p. 12.) Here, the action that Defendants required included that Plaintiffs

 send certified funds, Money Gram, bank check or money order in order to cure the default. This

 action in and of itself was not misleading and instead provided Plaintiffs clear and express terms

 under which they must cure the default.




                                                 6
                                                                                   1016248\305876838.v1
Case 1:18-cv-00690-WES-PAS Document 30 Filed 06/22/20 Page 7 of 18 PageID #: 649




        Plaintiffs also claim deception because the Defendants did not provide notice of the

 requirements to reinstate the mortgage after acceleration. (Objection, ECF No. 29-1 at pp. 19-

 26.) Plaintiffs do not dispute that the April 30, 2018 Notice of Default informed them of their

 right to reinstate after acceleration. Nevertheless, Plaintiffs argue that Notices of Default must

 disclose the terms and conditions of reinstatement under Paragraph 19. Unlike Paragraph 22 of

 the Mortgage, Paragraph 19 does not require notice of the conditions for reinstatement, does not

 include any notice requirement, and cannot support the Plaintiffs’ argument that the Notice of

 Default is deceptive. (Mortgage, ECF No. 1-1, p. 11.) The Defendants’ April 30, 2018 Notice of

 Default could not have failed strict compliance with Paragraph 22 by omitting any of the

 conditions for reinstatement under Paragraph 19 for the simple reason that Paragraph 19 does not

 impose any notice requirement whatsoever.

        C.      Plaintiffs Present No Valid Claim to Challenge a Notice of Acceleration under the
                Promissory Note.

        Plaintiffs object to the Report and Recommendations on grounds that loan was not

 accelerated under the terms and conditions of the Promissory Note. (Objection, ECF No. 29-1,

 pp. 14-17.) According to the Promissory Note, “If Lender exercises the option to require

 immediate payment in full, Lender shall give Borrower notice of acceleration. The notice shall

 provide a period of not less than 30 days form the date the notice is given in accordance with

 Section 15 within which Borrower must pay all sums secured by this Security Instrument. If

 Borrower fails to pay these sums prior to the expiration of this period, Lender may invoke any

 remedies permitted by this Security Instrument without further notice or demand on Borrower.”

 (Promissory Note, ECF No. 29-2 at p. 5.) Defendants’ counsel sent Plaintiffs a letter on or about

 October 22, 2018, which informed Plaintiffs that the Mortgage Loan had been accelerated, that

 the total amount of debt, as of October 18, 2018, was $244,247.61, and Plaintiffs were provided


                                                 7
                                                                                   1016248\305876838.v1
Case 1:18-cv-00690-WES-PAS Document 30 Filed 06/22/20 Page 8 of 18 PageID #: 650




 a 30-day period to pay or dispute the validity of the debt. (October 22, 2018 Notice, ECF No. 29-

 3, pp. 2-3.) The October 22, 2018 letter provides undisputed proof that a notice of acceleration

 was sent and that the Plaintiffs were provided 30 days to pay. Moreover, the Defendants did not

 schedule a foreclosure sale until December 31, 2018, more than 70 days after notice of

 acceleration was sent to Plaintiffs. Having reviewed and heard Plaintiffs’ Motion for Temporary

 Restraining Order and Preliminary Injunction, the Court is well aware that the foreclosure sale

 never occurred. Plaintiffs present no viable basis to challenge the Defendants compliance with

 the Promissory Note in pursuing repayment of the debt prior to and foreclosure that was

 ultimately cancelled.

        D.      Plaintiffs Present no Valid Grounds to Reply upon Thompson v. JPMorgan Chase
                in Objection to the Report and Recommendations.

        Plaintiffs argue that the now vacated decision in Thompson v. JPMorgan Chase, 915 F.3d

 801 (1st Cir. 2019) (“Thompson I”) should apply to the facts of this case because “Woel cited the

 First Circuit case.” (Objection, ECF No. 29-1 at pp. 22-26.) In Woel, 2020 R.I. LEXIS 40 at *16

 fn. 12, the Rhode Island Supreme Court footnoted the First Circuit’s citation to Pinti v. Emigrant

 Mortgage Company, Inc., 472 Mass. 226, 33 N.E.3d 1213 (Mass. 2015) in Thompson I, and

 noted that the First Circuit vacated Thompson I and certified a question to the Massachusetts

 Supreme Court to review whether a Massachusetts banking regulation required the mortgagee to

 use language in a notice of default in Thompson v. JPMorgan Chase, N.A., 931 F.3d 109, 110,

 111 (1st Cir. 2019) (“Thompson II”). The certified question remains pending, but regardless of

 procedural posture, the Rhode Island Supreme Court determined that Thompson “does not apply

 to this case.” The Rhode Island Supreme Court has rejected Plaintiffs’ assertion that Thompson is

 applicable to a review of pre-foreclosure notices under Rhode Island law and to this Court’s

 review of the Report and Recommendations.


                                                 8
                                                                                   1016248\305876838.v1
Case 1:18-cv-00690-WES-PAS Document 30 Filed 06/22/20 Page 9 of 18 PageID #: 651




          The entire Thompson case (Thompson I, Thompson II, and whatever decision the

 Massachusetts Supreme Judicial Court issues on certified question) should not apply here, and

 under Rhode Island law, due to the unique issues on review under Massachusetts law. In

 Thompson I, 915 F.3d at 805, the First Circuit assumed that the JPMorgan Chase was the “one

 writing the notice” with “ample opportunity and expertise to make it entirely accurate,” and

 added their own language to create a potentially misleading and deceptive notice of default. The

 error in analysis occurred because Chase’s supposed additional language is actually required

 under Massachusetts law. In 2012, the Massachusetts Division of Banks issued 209 C.M.R §

 56.00 et seq. to implement the Massachusetts Legislature’s enactment of M.G.L. 244, § 35A,

 which requires mortgage holders to provide borrowers notice of right to cure prior to initiating

 foreclosure. 209 C.M.R § 56.03 required mortgagees to send a right-to-cure notice that “strictly

 conforms to the … form under 209 C.M.R § 56.04. The form notice in 209 C.M.R. § 56.04

 includes the following sentence: “After [150/90 DAY EXPIRATION DATE], you can still avoid

 foreclosure by paying the total past due amount before a foreclosure sale takes place.” See 209

 C.M.R. § 56.04 (emphasis added).

          The reality of Chase’s pre-foreclosure notice, and what the First Circuit failed to account

 for in deciding Thompson I, is that Chase included the additional language in order to strictly

 conform their notice of default to Massachusetts law. In other words, the notice issued in

 Thompson strictly complied with Paragraph 22 of the Thompson mortgage and complied with

 M.G.L. ch. 244 §35A by strictly conforming to the Code of Massachusetts Regulations form at

 209 CMR §56.04. Following Chase’s Petition for Rehearing, the First Circuit vacated Thompson

 I, withdrew the opinion altogether and certified a question to the Massachusetts Supreme Judicial

 Court:



                                                   9
                                                                                    1016248\305876838.v1
Case 1:18-cv-00690-WES-PAS Document 30 Filed 06/22/20 Page 10 of 18 PageID #: 652




         Did the statement in the August 12, 2016, default and acceleration notice that
         “you can still avoid foreclosure by paying the total past-due amount before a
         foreclosure sale takes place” render the notice inaccurate or deceptive in a manner
         that renders the subsequent foreclosure sale void under Massachusetts law?

  Thompson II, 931 F.3d at 111. In doing so, the First Circuit Panel acknowledged Chase’s

  position that the precise language used in the notice sent to the Thompsons was required under

  Massachusetts law, specifically 209 C.M.R. § 56.04, and that serious harms resulting from the

  prior issued decision “might prompt the SJC to reexamine its precedents.” Id

         Even if this Court delves into Thompson I, at a minimum the Court should recognize that

  the Thompson case and its implications are decidedly focused on Massachusetts law. Review of

  the notice of default at issue in Thompson on its own, and particularly when compared to the

  notice of default at issue in this case, demonstrates both a document and right to cure procedure

  that is entirely foreign to this jurisdiction. (Thompson Notice of Default, Exhibit C.) No

  mortgage holder has ever, or would ever, issue such a notice because Rhode Island law does not

  require such mandatory language. The General Assembly has not legislated any counterpart or

  law similar to M.G.L. ch. 244, § 35A, and the Rhode Island Department of Business Regulation

  has not issued any regulation similar to 209 C.M.R. § 56.00 et seq. Because the First Circuit

  reviewed a Massachusetts foreclosure, that followed a Massachusetts notice of default and right

  to cure, and determined, errantly, that the notice did not comply with Massachusetts law, this

  Court should not consider the Thompson decision for guidance on the sufficiency of the

  Defendants’ April 30, 2018 Notice of Default in this case.

         E.      The Court Correctly took Judicial Notice of the Plaintiffs’ Failure to Complete a
                 Chapter 13 Plan to Decide that Plaintiffs were not Entitled to a Mediation Notice
                 under Rhode Island Law.

         Plaintiffs present no valid basis to argue that an issue of fact on their default date

  precludes this Court from determining that they were not entitled to mediation as a matter of law.


                                                 10
                                                                                    1016248\305876838.v1
Case 1:18-cv-00690-WES-PAS Document 30 Filed 06/22/20 Page 11 of 18 PageID #: 653




  (Objection, ECF No. 29-1 at pp. 26-33.) Plaintiffs continue to ignore entire their own Chapter 13

  bankruptcy proceeding, In re Raymond C. Bradbury and Heather A. Bradbury, BK No. 12-

  12104, to attempt this argument. Analysis of Plaintiffs’ own bankruptcy proceedings

  demonstrates that they never cured the 2012 default so that they were not entitled to mediation

  under Rhode Island law. The United States Bankruptcy Court for the District of Rhode Island

  confirmed a Chapter 13 plan for Plaintiffs as of November 8, 2012. 3 The confirmed plan

  required Plaintiffs to make contractual monthly payments to Ocwen at $1,387 per month outside

  of the plan. The plan also required Plaintiffs to pay a total pre-petition arrearage, estimated at

  $30,000, out of their 60 months of payments made to the trustee at $620 per month. Those $620

  per month payments only applied to the pre-petition arrearage and not to any additional amount

  owed to Plaintiffs’ secured creditor. Finally, the Plaintiffs’ Chapter 13 plan provided that all

  amounts (pre- and post-petition payments) were required from Plaintiffs in order to reinstate

  (Chapter 13 Plan, ECF No. 24-2 at p. 4.) The bankruptcy court’s records alone demonstrates a

  default that began on September 1, 2012.

          In October of 2017, the trustee in Plaintiffs’ Chapter 13 bankruptcy petition filed and

  served a Notice of Final Cure Payment indicating payment of $38,975.89 to Ocwen as part of the

  allowed pre-petition arrearage. On October 13, 2017, counsel for Plaintiffs’ creditor mortgagee,

  DBNTC, as Trustee, filed a response to the Notice of Final Cure that Plaintiffs were not current

  on all post-petition payments, that Plaintiffs owed $94,436.41, and that Plaintiffs remained

  contractually obligated for payments that first became due on August 1, 2012. The Bankruptcy




  3
    Magistrate Judge Sullivan correctly considered matters of public record to grant Defendants’ motion to dismiss
  under Fed. R. Civ. P. 12(b)(6) including documents from prior court proceedings for which a court may take judicial
  notice. Giragosian v. Ryan, 547 F.3d 59, 65 (1st Cir. 2008); see also Kowalski v. Gagne, 914 F.2d 299, 305 (1st Cir.
  1990); Pemental v. Wells Fargo Bank, N.A., C.A. No. 14-494, 2015 U.S. Dist. LEXIS 120571 at *12 (D.R.I. Sept. 4,
  2015); Rosario v. McElroy, C.A. No. 15-060, 2015 U.S. Dist. LEXIS 32563 at 6 fn. 3 (Feb. 23, 2015).

                                                          11
                                                                                                   1016248\305876838.v1
Case 1:18-cv-00690-WES-PAS Document 30 Filed 06/22/20 Page 12 of 18 PageID #: 654




  Court acknowledged the dispute over final cure and required the Plaintiffs to file a motion for

  determination of final cure. Plaintiffs never filed a motion to determine final cure on payments.

  In this case, Plaintiffs have already admitted in this case that they did not make all post-petition

  payments required under the Chapter 13 plan to cure the default. (Plaintiffs’ Affidavit, ECF No.

  7 at ¶ 4.) According to Plaintiffs, the last payment they made outside of the pre-petition arrearage

  payments was May 1, 2014. (Id.)

          Based upon a review of the bankruptcy petition and Plaintiffs’ own affidavit, during the

  time in which the Plaintiffs were sending regular monthly payments under the plan to the Trustee

  in order to satisfy the pre-petition arrearage (from November of 2012 up to October of 2017), the

  Plaintiffs stopped making their post-petition payments. There are no plausible grounds under

  which the Plaintiffs can establish cure of the September, 2012 default because Plaintiffs admit

  they did not make all outstanding payments in order to reinstate the loan. See In re Clark, 738

  F.2d 869 (7th Cir. 1984) (Seventh Circuit concludes that the common law definition of “cure”

  requires reinstatement of the loan in full and to its position prior to default); Litton v. Wachovia

  Bank (In re Litton), 330 F.3d 636, 644 (4th Cir. 2003) (Fourth Circuit describes “cure” as

  reinstating a debt to its pre-default position, or returning the debtor and creditor to their

  respective positions before the default); Olsen v. Habitat for Humanity (In re Olsen), 363 B.R.

  908, 910 (BAP 8th Cir. 2006) (“Curing a default returns the situation to pre-default conditions

  and nullifies the consequences of that default.”); and In re French, 174 B.R. 1, 7 (Bankr. D.

  Mass. 1994) (“the definition of ‘cure’ under §§ 1322(b)(3) and (5) necessarily required the

  restoration of the parties’ relationship to the status quo ante. 4”). Review of the bankruptcy court



  4
    “Status quo ante” literally means‘[t]he situation that existed before something else (being discussed) occurred.”
  Status Quo Ante, Black’s Law Dictionary (10th ed. 2014).


                                                          12
                                                                                                  1016248\305876838.v1
Case 1:18-cv-00690-WES-PAS Document 30 Filed 06/22/20 Page 13 of 18 PageID #: 655




  record conclusively demonstrates that Plaintiffs never fully restored the loan to its pre-default

  position. Instead, the record of the bankruptcy court, coupled with Plaintiffs’ Affidavit

  submission in this case, demonstrate that more than three years before the Plaintiffs made all

  payments to satisfy the pre-petition arrearage, Plaintiffs stopped making post-petition payments

  to Ocwen.

         Plaintiffs’ dispute over when they stopped making monthly mortgage payments is

  irrelevant here because the undisputed facts of their owner bankruptcy petition demonstrate that

  they defaulted on their August 1, 2012 mortgage payment prior to filing a Chapter 13 bankruptcy

  payment, that they stopped making post-petition payments to the Defendants in May of 2014,

  that they did not complete the Chapter 13 plan, and that by failing to complete the Chapter 13

  plan, the Plaintiffs never cured the default. These undisputed facts demonstrate that Defendants

  were not required to issue a notice of mediation and that the Magistrate Judge correctly

  recommended dismissal of this action. Magistrate Judge Sullivan did not commit any error by

  concluding that Plaintiffs’ uncured date of default was prior to May 16, 2013 so that Rhode

  Island’s Mediation Statute, R.I. Gen. Laws § 34-27-3.2, does not apply.

         F.      Plaintiffs Fail to Establish any Error in the Magistrate’s Refusal to Accept
                 Plaintiffs’ Interpretation of the Mortgage Contract as Precluding Statutory Power
                 of Sale Foreclosures.

         Plaintiffs continue to argue that the mortgage did not convey to Defendants the statutory

  power of sale without any legitimate argument. (Objection, ECF No. 29-1, pp. 34-47.) Under

  Rhode Island law, the contractual nature of the relationship between mortgagor and mortgagee

  establishes the statutory power of sale by grant in the mortgage. Bucci v. Lehman Bros. et al., 68

  A.3d 1069, 1081 (R.I. 2013). Plaintiffs concede this precedent but then ignore the contractual

  language of the mortgage. Plaintiffs ignore the TRANSFER OF RIGHTS IN THE PROPERTY:



                                                 13
                                                                                    1016248\305876838.v1
Case 1:18-cv-00690-WES-PAS Document 30 Filed 06/22/20 Page 14 of 18 PageID #: 656




          This Security Instrument secures to Lender : (i) the repayment of the Loan, and all
          renewals, extensions and modifications of the Note; and (ii) the performance of
          Borrowers’ covenants and agreements under this Security Instrument and the
          Note. For this purpose, Borrower does hereby mortgage, grant and convey to
          MERS (solely as nominee for Lender and Lender’s successors and assigns) and to
          the successors and assigns of MERS the following describe property….

  (Mortgage, ECF No. 1-1 at p. 3.) Plaintiffs ignore the NON-UNIFORM COVENANTS of the

  mortgage through which they covenanted and agreed with their Lender to acceleration and

  specific remedies described in Paragraph 22. (Id. at p. 19.) Paragraph 22 includes the Plaintiffs’

  express agreement that Defendants are authorized to invoke the statutory power of sale:

          If the default is not cured on or before the date specified in the notice, Lender at
          its option may require immediate payment in full of all sums secured by this
          Security Instrument without further demand and may invoke the STATUTORY
          POWER OF SALE and other remedies permitted by Applicable Law. Lender
          shall be entitled to collect all expenses incurred in pursuing the remedies provided
          in this Section 22, including, but not limited to, reasonable attorneys’ fees and
          costs of title evidence.

                  If Lender invokes the STATUTORY POWER OF SALE, Lender shall
          mail a copy of a notice of sale to Borrower as provided in Section 15. Lender
          shall publish the notice of sale, and the Property shall be sold in the manner
          prescribed by Applicable Law.

  (Id.) While Plaintiffs go to great length in this case to argue the application of Paragraph 22 in

  the Mortgage for strict compliance review of the April 30, 2018 Notice of Default, Plaintiffs

  ignore the very same paragraph that provides an express grant of the statutory power of sale.

          Plaintiffs err in arguing that the Defendants’ mortgage required the use of specific

  language 5 in the grant of the statutory power of sale under Rhode Island law. R.I. Gen. Laws §

  34-11-12 provides a form Mortgage Deed that the “mortgage is made upon the statutory

  condition and with the statutory power of sale,” but § 34-11-11 provides that the form “may be




  5
    Borrower does hereby mortgage, grant and convey to MERS (solely as nominee for Lender and Lender’s
  successors and assigns) and to the successors and assigns of MERS, with Mortgage Covenants upon the Statutory
  Condition and with the Statutory Power of Sale…. (Plaintiffs’ Opposition, ECF. No. 21-1 at p. 2.)

                                                       14
                                                                                             1016248\305876838.v1
Case 1:18-cv-00690-WES-PAS Document 30 Filed 06/22/20 Page 15 of 18 PageID #: 657




  used,” “shall be sufficient for their respective purposes” and that “authorization of such forms by

  this chapter shall not preclude the use of other forms.” In other words, Rhode Island law does not

  demand form language, much less the language Plaintiffs demand here. Moreover, the Statutory

  Power of Sale in mortgage, according to R.I. Gen. Laws § 34-11-22, “may be incorporated by

  reference.” The Legislature has proposed language to be used in mortgage forms and has allowed

  contracting parties to incorporate Statutory Power of Sale by reference without any particular or

  specific language. In Bucci v. Lehman Bros., 68 A.3d at 1081, the Rhode Island Supreme Court

  affirmed the trial court’s ruling that MERS had the contractual authority to invoke the statutory

  power of sale in reliance upon the specific grant to MERS in the mortgage contract. In doing so,

  the Court opined that the Legislature “has made it explicit that the power of sale provision

  contained in § 34-11-22 ‘may be incorporated in any mortgage by reference’…” and that “it is

  readily apparent that this section was enacted for the purpose of establishing a uniform power of

  sale provision that could be referred to with ease, if the parties so desired….” Id. at 1085.

  Combining the clear and express terms of the statutes with the interpreting caselaw demonstrate

  that Plaintiffs have no legal basis to pursue a claim demanding specific operative language.

         Beyond the face of the mortgage alone, through which Plaintiffs expressly agreed that

  Defendants were authorized to foreclose under the statutory power of sale, the allegations of

  Plaintiffs’ complaint demonstrate Defendants’ pursuit of a power of sale foreclosure in

  compliance with the mortgage and Rhode Island law. According to the Complaint’s allegations

  and attached exhibits, the Defendants’ foreclosure counsel scheduled a December 31, 2018

  foreclosure sale of Plaintiffs home as of November 7, 2018. (Compl. at ¶ 12.) The Notice of

  Intention to Foreclose was sent to Plaintiffs at the property’s address Certified Mail/Return

  Receipt Requested and confirms Plaintiffs’ allegations concerning the notice of sale date.



                                                  15
                                                                                    1016248\305876838.v1
Case 1:18-cv-00690-WES-PAS Document 30 Filed 06/22/20 Page 16 of 18 PageID #: 658




  (Compl. at Exhibit C.) The November 7, 2018 Notice of Intention to Foreclose was sent

  following delivery of an April 30, 2018 Notice of Default. (Compl. at ¶20.)

         The mortgage demonstrates that Plaintiffs agreed to foreclosure by the Statutory Power of

  Sale. The allegations of Plaintiffs’ Complaint demonstrate that Defendants engaged Plaintiffs in

  a default and foreclosure process compliant with the mortgage’s power of sale remedy described

  in Paragraph 22. Plaintiffs present no allegations of fact, no documents, and no viable argument

  to prove that the mortgage at issue omitted the grant of foreclosure by statutory power of sale.

  Without any statute or case that mandates the power of sale language Plaintiffs demand in this

  case, there is no dispute that Defendants agreed to and incorporated the Statutory Power of Sale

  in the mortgage, and the Court should dismiss this case.

         G.      Plaintiffs Present no Valid Basis to Challenge Dismissal of FDCPA and TILA
                 Claims.

         Magistrate Judge Sullivan’s recommendation to dismiss Plaintiffs’ claims under the Truth

  in Lending Act (“TILA”) and the Fair Debt Collection Practices Act (“FDCPA”) relies on Fed.

  R. Civ. P. 12(b)(1) and 12(b)(6). Dismissal was appropriate under 12(b)(6) because the

  allegations of Plaintiffs’ Complaint failed to demonstrate any viable challenge to the Defendants’

  foreclosure. A necessary byproduct of the Magistrate’s finding that there was no “wrongful”

  attempt to foreclose was a finding of no violations of TILA or FDCPA. Having determined that

  Defendants were authorized to foreclose under the Statutory Power of Sale, having reviewed the

  Defendants’ April 30, 2018 Notice of Default for strict compliance with Paragraph 22 of the

  Mortgage, and having demonstrated without question that Defendants were not required to issue

  a Notice of Mediation on a loan under an uncured default since September of 2012, there are no

  viable challenges to foreclosure that form the basis of Plaintiffs’ TILA or FDCPA claims.




                                                 16
                                                                                    1016248\305876838.v1
Case 1:18-cv-00690-WES-PAS Document 30 Filed 06/22/20 Page 17 of 18 PageID #: 659




         The recommended dismissal of this case also accounted for the absence of any injury-in-

  fact to pursue violations of TILA or FDCPA. Magistrate Judge Sullivan relied upon Pemental v.

  Bank of New York Mellon. C.A. No. 16-4838, 2017 WL 3279015, *7-8 (D.R.I. May 10, 2017)

  adopted 2017 WL 3278872 (D.R.I. Aug. 1, 2017) to conclude that Plaintiffs’ costs and legal fees

  do not amount to an injury sufficient to establish standing to sue. Plaintiffs continue to argue that

  their legal fees and costs in this case demonstrate injury. (Objection, ECF. No. 29-1 at pp. 50-

  51.) Magistrate Judge Sullivan’s recommendation to dismiss the TILA and FDCPA claims is

  consistent with the Rhode Island federal court’s application of Spokeo v. Robbins, 136 S.Ct.

  1540, 1549-50 (2016) in that these causes of action fail for lack of standing because none of the

  allegations demonstrate an injury-in-fact. Regardless of the absence of any injury-in-fact, the

  Report and Recommendations concludes that Plaintiffs failed to state any claim for relief under

  TILA or FDCPA because both claims rely on allegations that require a wrongful foreclosure.

  There are no fact allegations here to demonstrate a wrongful foreclosure so that a 12(b)(6)

  dismissal was appropriate.




                                                   17
                                                                                      1016248\305876838.v1
Case 1:18-cv-00690-WES-PAS Document 30 Filed 06/22/20 Page 18 of 18 PageID #: 660




                                         III. CONCLUSION

           For the reasons stated above, Defendants Deutsche Bank National Trust Company, as

  Trustee for GSAMP Trust 2005-WMC1 and Ocwen Loan Servicing, LLC request this Court’s

  adoption of the Report and Recommendation to dismiss this case.

                                                       Respectfully submitted,

                                                       DEUTSCHE BANK NATIONAL TRUST
                                                       COMPANY, as Trustee for GSAMP
                                                       TRUST 2005-WMC1; and OCWEN LOAN
                                                       SERVICING, LLC,

                                                       By Their Attorneys,

                                                       /s/ Samuel C. Bodurtha
                                                       Samuel C. Bodurtha, Bar No. 7075
                                                       Jamal D. Burk, Bar No. 9550
                                                       HINSHAW & CULBERTSON LLP
                                                       56 Exchange Terrace, Suite 5
                                                       Providence, RI 02903
                                                       Telephone: (401) 751-0842
                                                       Facsimile: (401) 751-0072
                                                       Email: sbodurtha@hinshawlaw.com
                                                               jburk@hinshawlaw.com
  Dated:      June 22, 2020


                                  CERTIFICATE OF SERVICE

          I, Samuel C. Bodurtha, hereby certify that the documents filed through the ECF system
  will be sent electronically to the registered participants as identified on the Notice of Electronic
  Filing (NEF) and paper copies will be sent to those indicated as nonregistered participants on
  June 22, 2020.

                                                     /s/ Samuel C. Bodurtha
                                                     Samuel C. Bodurtha




                                                  18
                                                                                     1016248\305876838.v1
